                                                                                                  filed
                                                                                                   JUL -9 2019
                                         United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA                           SUSAN y SOONu;
                                                                                                CLERK, U.S. DISTRICT CO^T
                                             OAKLAND DrVISION                                nohtherndisttoofoalifobnia

       United States of America,                             Case No.   /I    (C/C-          0-5'^

                        Plaintiff,                           STIPULATED ORDER EXCLUDING TIME
                   V.                                        UNDER THE SPEEDY TRIAL ACT

               IC.
                        Defendant(s).

For the reasons stated by the parties on the record on
Trial Act from 7)^nf               to
                                                         um- the court excludes time under the Speedy
                                                          and finds that the ends ofjustice served by the
continuance outweigh the best interest of th^ublic and the defendant in a speedy trial. See 18 U.S.C. §
3161(li)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               to lSU.S.C. §3161(h)(7)(B)Ci).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants,          the nature of the prosecution, or       the existence of novel questions of fact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 316I(h)C7)(B)(ii). -

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3I61(h)(7)(B)(iv).

         / Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments,taking into account the exercise of due diligence.
               to lBU.S.C. §3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence,
               to 18 U.S.C. § 3I61(h)C7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
              disposition of criminal cases, the court sets the prehminaiy hearing to the date set forth in the first
            • paragi-aph and — based on the parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary heaifng under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
               exclusions setforth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED


       DATED:
                                                              Kandis A. Westmore
                                                             United States Magistrate Judge


       STIPULATED
                          Attorney for Defen^nt                s^stant United States Attorney


                                                                                                       V. 1/10/2019
